            Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 1 of 9
                                                                     Receipt number 9998-5154238



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


HYDRAULICS INTERNATIONAL, INC.                   )
                                                 )
               Plaintiff,                        )
                                                 )                     19-105 C
v.                                               )           No. _______________________
                                                 )
THE UNITED STATES OF AMERICA,                    )
                                                 )
               Defendant.                        )


                                         COMPLAINT


       Hydraulics International, Inc. (“HII”), pursuant to the Contract Disputes Act (“CDA”),

brings this action against Defendant the United States of America, and for its Complaint alleges

as follows:


                                  NATURE OF THE ACTION


       1.      HII appeals the Contracting Officer’s final decision, dated September 18, 2018,

finding HII in breach of the Contract (defined below). HII seeks a judgment determining that

HII is not in breach of the Contract.


                                        JURISDICTION


       2.      This Court has jurisdiction over the subject matter of this Complaint pursuant to

the Tucker Act, 28 U.S.C. § 1491(a)(1), and the CDA.


                                         THE PARTIES


       3.      HII is a California corporation. Its principal place of business is in Chatsworth,

California.
            Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 2 of 9



       4.      Defendant the United States of America, for all purposes relevant hereto, acted by

and through the Department of the Air Force, Air Force Life Cycle Management Center (the

“Agency”), located at the Robins Air Force Base in Georgia.


                                 FACTUAL BACKGROUND


       5.      The MJ-1C is a type of lift truck used to load, transport and unload weaponries

and other cargo. HII has extensive experience with the MJ-1C, and has manufactured this MJ-

1C model for more than 30 years.


       6.      The MJ-1C was built-to-print, and the drawings that the Air Force supplied were

2-Dimensional (“2D”) drawings.


       7.      In 2001, HII anticipated the need for an electrical model of the MJ-1C and, at its

own cost and expense, designed and produced the model at issue in this case, the MJ-1E. The

MJ-1E is functionally identical to the MJ-1C, performing identical tasks, and retaining all

possible parts identical to the MJ-1C, with the exception of the electric powered pack and

associated parts.


       8.      The Agency first began purchasing MJ-1Es from HII in 2009.


       9.      On September 19, 2015, the Agency awarded Contract No. FA8531-15-D-0004

(the “Contract”) to HII. Pursuant to the Contract, HII was to manufacture and supply 62 MJ-

1Es, along with certain engineering data, including a Technical Data Package (“TDP”) for the

MJ-1Es.




                                                2
          Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 3 of 9



        10.    In 2017, HII submitted the TDP for the MJ-1Es to the Agency. The TDP

included, among other things, 2D drawings of the MJ-1Es.


        11.    On August 2, 2017, the Agency informed HII that, in its view, the TDP was

deficient because it did not include 3-Dimensional (“3D”) models of the MJ-1Es.


        12.    The Contract specifies the following with respect to Product Drawings/Models &

Associated Lists (D001):


        BLOCK 16: Section 3. Product Drawings/Models and Associated Lists:
        Product drawings/models and associated lists shall be prepared to provide the
        design, engineering, and manufacturing information necessary to enable the
        procurement or manufacture of an item essentially identical to the original item.
        The product shall be defined to the extent necessary for a competent manufacturer
        to produce an item, which duplicates the physical, interface, and functional
        characteristics of the original product, without additional design engineering
        effort or recourse to the current design activity. Product data shall reflect the
        approved, tested and accepted configuration of the defined delivered item. This
        includes but is not limited to special tooling, interface hardware, special test
        equipment, and support equipment.


        13.    The TDP that HII provided satisfied all of the requirements of the Contract.

Furthermore, the 2D drawings provided are customary in the applicable industry and were

sufficient to allow the Agency to procure interchangeable items.


        14.    On December 14, 2017, HII responded to the Agency, noting that the Contract did

not require HII to submit 3D models.


        15.    On February 21, 2018, the Agency placed HII on notice of HII’s alleged breach of

the Contract and demanded cure of the purported defect (i.e., delivery of 3D models of the MJ-

1Es).




                                                3
           Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 4 of 9



        16.     On March 2, 2018, HII responded to the Agency’s February 21, 2018

correspondence, continuing to dispute that the Contract required HII to submit 3D models, but

offering to provide the Agency the 3D models that HII had developed using its own funds for

internal government purposes only (Limited Rights).


        17.     On June 13, 2018, the Agency rejected HII’s offer to provide 3D models under

Limited Rights and asserted that HII had materially breached the Contract by refusing to deliver

the 3D models.


        18.     On September 18, 2018, the Agency issued its final decision, determining that (i)

the Contract required HII to deliver 3D models; (ii) HII breached the Contract by refusing to

deliver 3D models; and (iii) the Agency was entitled to withhold $633,000.00 from HII– the

amount the contracting officer determined it would cost to procure 3D models. A true and

correct copy of the final decision is included in Appendix A hereto.


               COUNT I - - CONTRACTING OFFICER’S FINAL DECISION


        19.     HII adopts and incorporates by reference the averments of the preceding

paragraphs, as if fully set forth herein.


        20.     The final decision constituted a claim by the Agency, related to the interpretation

of the Contract. HII is entitled to appeal the final decision on the Agency’s claim; it need not

submit its own certified claim, and obtain yet another final decision, before doing so.


                                      PRAYER FOR RELIEF


        WHEREFORE, HII requests that this Court:




                                                 4
            Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 5 of 9



       A.      Interpret the Contract and declare that the Contract did not require HII to supply

3D models of the MJ-1E;


       B.      Declare that the TDP supplied by HII met the requirements of the Contract;


       C.      Determine that the 3D models developed by HII were not created using

government funding;


       D.      Declare that HII did not default under the Contract by supplying 2D, instead of

3D models, and, therefore, that the Agency has no authority to modify the Contract pursuant to

contract clause 52.249-8, Default (Fixed-Price Supply and Service) or otherwise to impose any

monetary offsets, deductions or penalties;


       E.      Award HII such other and further relief as this Court may deem just and proper.


Dated: January 18, 2019.


                                                     Respectfully submitted,


                                                     /s/ W. Brad English
                                                     W. Brad English
                                                     Emily J. Chancey

OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Email: benglish@maynardcooper.com




                                                5
Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 6 of 9




                     Appendix A
Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 7 of 9
Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 8 of 9
Case 1:19-cv-00105-EDK Document 1 Filed 01/18/19 Page 9 of 9
